             Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 1 of 15




                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                      §
   BRAZOS LICENSING AND                             §
   DEVELOPMENT,                                     §        CIVIL ACTION NO. 6:20-cv-346
                                                    §
             Plaintiff,                             §          JURY TRIAL DEMANDED
                                                    §
   v.                                               §
                                                    §
   MICROSOFT CORPORATION                            §
                                                    §
             Defendant.                             §

                                ORIGINAL COMPLAINT FOR PATENT
                                        INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos” or

“Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Microsoft Corporation (“Microsoft” or “Defendant”) and alleges:

                                        NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                               THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Avenue, Suite 6, Waco, Texas 76701.

        3.       On information and belief, Defendant Microsoft Corporation is incorporated under

the laws of Washington State with its principal place of business at 1 Microsoft Way, Redmond,

Washington 98052. Microsoft may be served with process through its registered agent Corporation

Service Company, 211 East 7th Street, Suite 620, Austin, Texas 78701.
             Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 2 of 15




        4.       On information and belief, Microsoft has been registered to do business in the state

of Texas under Texas SOS file number 0010404606 since about March 1987.

        5.       On information and belief, Microsoft has had regular and established places of

business in this judicial district since at least 2002.

                                  JURISDICTION AND VENUE
        6.       This is an action for patent infringement which arises under the Patent Laws of the

United States, in particular, 35 U.S.C. §§ 271, 281, 284, and 285.

        7.       This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

        8.       This Court has specific and general personal jurisdiction over Microsoft pursuant

to due process and/or the Texas Long Arm Statute, because Microsoft has committed acts giving

rise to this action within Texas and within this judicial district. The Court’s exercise of jurisdiction

over Microsoft would not offend traditional notions of fair play and substantial justice because

Microsoft has established minimum contacts with the forum. For example, on information and

belief, Microsoft has committed acts of infringement in this judicial district, by among other things,

selling and offering for sale products that infringe the asserted patent, directly or through

intermediaries, as alleged herein.

        9.       Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b).

        10.      This district was deemed to be a proper venue for patent cases against Microsoft in

actions bearing docket numbers: 6-19-cv-00572 (Zeroclick, LLC v. Microsoft Corporation ); 6-19-

cv-00687 (Exafer, Ltd. v. Microsoft Corporation.); and 6-19-cv-00399 (Neodron Ltd. v. Microsoft

Corporation).
          Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 3 of 15




        11.     On information and belief, Microsoft maintains a variety of regular and established

business locations in the judicial district including its Corporate Sales Office Locations, Retail

Store Locations, and Datacenter Locations.

        12.     On information and belief, Microsoft operates multiple corporate sales offices in

the judicial district, and these offices constitute regular and established places of business.

        13.     On information and belief, Microsoft employs hundreds of employees within its

corporate sales offices located in the judicial district.

        14.     On information and belief, Microsoft has an established place of business in this

judicial district known as “Corporate Sales Office: Austin” located at 10900 Stonelake Boulevard,

Suite 225, Austin, Texas 78759 and “Microsoft Retail Store: The Domain” located at 3309

Esperanza Crossing, Suite 104 Austin, Texas 78758.




 https://www.microsoft.com/en-us/about/officelocator?Location=78759
             Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 4 of 15




           15.   On information and belief, Microsoft’s “Corporate Sales Office: Austin” and

“Microsoft Retail Store: The Domain” locations were respectively assessed by the Travis County

Appraisal District in 2019 to have market values of over $2.3 million dollars and $2.7 million

dollars.




 http://propaccess.traviscad.org/clientdb/SearchResults.aspx

           16.   On information and belief, Microsoft has another established place of business in

this judicial district known as “Corporate Sales Office: San Antonio” located at Concord Park II,

401 East Sonterra Boulevard, Suite 300, San Antonio, Texas 78258.




Source: Google Maps
           Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 5 of 15




        17.      On information and belief, Microsoft owns and operates multiple datacenters in the

judicial district, including without limitation data centers located at 5150 Rogers Road, San

Antonio, Texas 78251; 5200 Rogers Road, San Antonio, Texas 78251; 3823 Weisman Boulevard,

San Antonio, Texas 78251; and 15000 Lambda Drive, San Antonio, Texas 782245.

        18.      On information and belief, Microsoft utilizes its datacenter locations in this judicial

district as regular and established places of business. As a non-limiting example, the data centers

in San Antonio are referred to within Microsoft as “US Gov Texas.”

        19.      On information and belief, thousands of customers who rely on the infringing

datacenter infrastructure that Microsoft’s engineering and operations teams have built, reside in

this judicial district.

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 8,274,902

        20.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

        21.      On September 25, 2012, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 8,274,902 (“the ’902 Patent”), entitled “Estimation Method for Loss

Rates in a Packetized Network.” A true and correct copy of the ’902 Patent is attached as Exhibit

A to this Complaint.

        22.      Brazos is the owner of all rights, title, and interest in and to the ’902 Patent,

including the right to assert all causes of action arising under the ’902 Patent and the right to any

remedies for the infringement of the ’902 Patent.




                                                       5
          Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 6 of 15




       23.     Microsoft makes, uses, sells, offers for sale, imports, and/or distributes in the

United States, including within this judicial district, products such as, but not limited to, network

monitoring products, including Network Performance Monitor (NPM) in Azure (collectively, the

“Accused Products”).

       24.     Microsoft Azure is a cloud computing service for building, testing, deploying, and

managing applications and services through Microsoft-managed data centers. The Azure portal

helps users to manage Azure services.




https://docs.microsoft.com/en-us/azure/guides/developer/azure-developer-guide

       25.     The Accused Products offer a variety of solutions to monitor networking assets in

Azure and in hybrid environments comprising Azure and on-premises equipment. The Accused

Products have solutions and utilities to monitor network connectivity, the health of ExpressRoute

circuits, and analyze network traffic in the cloud.




https://docs.microsoft.com/en-us/azure/networking/network-monitoring-overview
https://docs.microsoft.com/en-us/azure/azure-monitor/insights/network-performance-monitor-faq



                                                      6
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 7 of 15




https://docs.microsoft.com/en-us/azure/networking/network-monitoring-overview

        26.      A user of the Accused Products can monitor network connectivity across cloud

 deployments and on-premises locations, multiple data centers, etc. and can determine the

 infrastructure in the path, such as intermediate branching nodes and response time of the service.




  https://docs.microsoft.com/en-us/azure/azure-monitor/insights/network-performance-
  monitor


                                                    7
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 8 of 15




       27.     The Accused Products include Performance Monitor (PM). PM provides network

monitoring for cloud, hybrid, and on-premises environments. A user can monitor network

connectivity across remote branch and field offices, store locations, data centers, and clouds.




       https://docs.microsoft.com/en-us/azure/networking/network-monitoring-overview

       28.     A reference architecture of an implementation of a Hub-Spoke Network topology

in Azure is shown below. Here, Virtual Machines (VMs) act as endpoints.




https://docs.microsoft.com/en-us/azure/architecture/reference-architectures/hybrid-
networking/hub-spoke

       29.     The Accused Products are a cloud-based platform and thereby act as a collection

point to collect the performance data to show network connectivity and report data to the user.




                                                    8
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 9 of 15




Therefore, the network branches from the Accused Product to a plurality of downstream end nodes

(here, VMs, for example).




https://www.youtube.com/watch?v=3Arj5zlUPG4

       30.     Users of the Accused Products can monitor the connectivity, determine what

infrastructure is in the path, and identify where network bottlenecks occur. Further, service

connectivity helps to monitor end-to-end connectivity to applications and determines network

latency and packet loss in the network.




                                                 9
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 10 of 15




https://docs.microsoft.com/en-us/azure/networking/network-monitoring-overview
https://docs.microsoft.com/en-us/azure/azure-monitor/insights/network-performance-monitor-faq

       31.     Azure virtual machines allow pinging to a port of the machine to confirm the

connectivity    between      the     collection    point    and      the    end     node.     See

https://dreamtechprojects.wordpress.com/tag/packet-loss/.

       32.     The Accused Products use synthetic transactions to monitor network performance

between source and destination agents. A user can choose between TCP or ICMP as the protocol

for monitoring the performance and service connectivity.




https://docs.microsoft.com/en-us/azure/azure-monitor/insights/network-performance-monitor

       33.     Based on the data collected (using TCP or ICMP Protocol), the Accused Products

measure the parameters and compute latency and packet loss rates at various points in the network,

allowing users to perform end-to-end diagnostics of the performance of the environment for the

network, portions of the network, and/or nodes.




                                                   10
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 11 of 15




https://www.youtube.com/watch?v=0-mJd-PTo04, 0:38/3:07 (with closed captioning).




https://www.youtube.com/watch?v=0-mJd-PTo04, 0:44/3:07 (with closed captioning).

       34.     For example, an administrator can monitor network performance between two end

nodes of a network. After selecting the nodes, one can obtain the packet loss rate (loss %) of the


                                                   11
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 12 of 15




test packets and latency between the selected two end nodes, which provides an estimate of packet

loss for the network.




https://www.youtube.com/watch?v=0-mJd-PTo04, 2:40/3:07 (with closed captioning).




https://www.youtube.com/watch?v=0-mJd-PTo04 2:46/3:07 (with closed captioning).


                                                  12
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 13 of 15




https://www.youtube.com/watch?v=0-mJd-PTo04, 2:49/3:07 (with closed captioning).

       35.     In view of preceding paragraphs, each and every element of at least claim 1 of the

’902 Patent is found in the Accused Products.

       36.     Microsoft has and continues to directly infringe at least one claim of the ’902

Patent, literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       37.     Microsoft has received notice and actual or constructive knowledge of the ’902

Patent since at least the date of service of this Complaint.

         38.      Since at least the date of service of this Complaint, through its actions,

 Microsoft has actively induced product makers, distributors, retailers, and/or end users of the

 Accused Products to infringe the ’902 Patent throughout the United States, including within this

 judicial district, by, among other things, advertising and promoting the use of the Accused


                                                      13
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 14 of 15




 Products in various websites, including providing and disseminating product descriptions,

 operating manuals, and other instructions on how to implement and configure the Accused

 Products. Examples of such advertising, promoting, and/or instructing include the documents

 at:

               •   https://docs.microsoft.com/en-us/azure/guides/developer/azure-developer-guide
               •   https://docs.microsoft.com/en-us/azure/networking/network-monitoring-
                   overview
               •   https://docs.microsoft.com/en-us/azure/azure-monitor/insights/network-
                   performance-monitor
               •   https://docs.microsoft.com/en-us/azure/architecture/reference-
                   architectures/hybrid-networking/hub-spoke

         39.        Since at least the date of service of this Complaint, through its actions,

 Microsoft has contributed to the infringement of the ’902 Patent by having others sell, offer for

 sale, or use the Accused Products throughout the United States, including within this judicial

 district, with knowledge that the Accused Products infringe the ’902 Patent. The Accused

 Products are especially made or adapted for infringing the ’902 Patent and have no substantial

 non-infringing use. For example, in view of the preceding paragraphs, the Accused Products

 contain functionality which is material to at least one claim of the ’902 Patent.

                                         JURY DEMAND
        Brazos hereby demands a jury on all issues so triable.

                                     REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A)          Enter judgment that Microsoft infringes one or more claims of the ’902 Patent

literally and/or under the doctrine of equivalents;

       (B)          Enter judgment that Microsoft has induced infringement and continues to induce

infringement of one or more claims of the ’902 Patent;


                                                      14
         Case 6:20-cv-00346-ADA Document 1 Filed 04/29/20 Page 15 of 15




       (C)       Enter judgment that Microsoft has contributed to and continues to contribute to

the infringement of one or more claims of the ’902 Patent;

       (D)       Award Brazos damages, to be paid by Microsoft in an amount adequate to

compensate Brazos for such damages, together with pre-judgment and post-judgment interest for

the infringement by Microsoft of the ’902 Patent through the date such judgment is entered in

accordance with 35 U.S.C. § 284, and increase such award by up to three times the amount found

or assessed in accordance with 35 U.S.C. § 284;

       (E)       Declare this case exceptional pursuant to 35 U.S.C. § 285; and

       (F)       Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: April 29, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge
                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com

                                              COUNSEL FOR PLAINTIFF




                                                    15
